DETAILED ACTION
This office action is in response to communication filed on March 4, 2021.

Response to Amendment
Amendments filed on March 4, 2021 have been entered. 
The specification has been amended.
Claims 1-7 have been amended.
Claims 1-7 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 03/04/2021, with respect to the objections to claims 1-2, 4 and 6-7 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 7), filed on 03/04/2021, with respect to the rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 7-8), filed on 03/04/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 6 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., biogas quality evaluation), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., biogas quality evaluation), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-5, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Applicant’s arguments, see Remarks (p. 8-9), filed on 03/04/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “specify an index value correlating to an amount of heat per unit amount of the biogas generated by the biogas production facility under the production conditions” should read “specify an index value correlated to an amount of heat per unit amount of the biogas generated by the biogas production facility under the production conditions”.
Claim language “generate a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity” should read “generate a diagram in which seeds having similar parameters relating to quality index values and the production conditions are arranged in a vicinity”.
Claim language “an output unit configured to output the diagram as information indicating biogas production condition classification results obtained by the computer”  processor”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The biogas quality evaluation device according to claim 1, wherein the processor is further configured to classify the production conditions into a plurality of quality classes based on the index value, .
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read “The biogas quality evaluation device according to claim 2, wherein the processor is further configured to execute the program to classify the production conditions into [[a]] the plurality of quality classes based on a variance of the index value”.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language should read “The biogas quality evaluation device according to claim 1, wherein the output unit is configured to output a second diagram illustrating a relationship between the plurality of parameters and the index value”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language “generating a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity” should read “generating a diagram in which seeds having similar parameters relating to quality index values and the production conditions are arranged in a vicinity”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “A non-transitory readable medium comprising a program to executed by a processor to cause a computer to execute a method” should read “A non-transitory readable medium comprising a program to be executed by a processor to cause a computer to execute a method”.
Claim language “generating a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity” should read “generating a diagram in which seeds having similar parameters relating to quality index values and the production conditions are arranged in a vicinity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “index value” and “quality index value” which is unclear whether these two terms refer to the same value or correspond to different quantities. Claim 1 also recites “quality class” and “class”, which is also unclear for the same reasons. Similar language is recited in independent claims 6-7, with none of the dependent claims clarifying the recited subject matter.
For examination purposes, claim language “index value” and “quality index value” is interpreted as to correspond to the same feature, and “quality class” and “class” also being interpreted to correspond to the same definition.

Claim 1 recites “prioritize clustering about a quality index value by making a weight of the quality index value higher than others of the plurality of parameters” which is unclear as to how this prioritization procedure is implemented and what is accomplished by it. Furthermore, what “others” are being referred in the language (e.g., other index values, other plurality of parameters)? And how are quality index values weights set higher than these “others”? Similar language is recited in independent claims 6-7, with none of the dependent claims clarifying the recited subject matter.


Claim 1 recites “generate a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity” which is unclear as to how this similarity is being defined (e.g., what degree of the quality index value is considered similar, what production conditions are considered similar), and what are the metes and bounds of vicinity. Similar language is recited in independent claims 6-7, with none of the dependent claims clarifying the recited subject matter.
For examination purposes, claim language is interpreted as generating a diagram based on quality index values and production conditions.

Subject Matter Not Rejected Over the Prior Art
Claims 1-7 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently) 
Seifert (DE 10354406 A1, see translation) teaches:
A biogas quality evaluation device ([0045], [0051]: a system is used for classifying the process state at biogas plants, the system being a PC-based system (see also [0029])) comprising: 
an input unit configured to receive production conditions relating to a plurality of parameters relating to production of a biogas in a biogas production facility ([0025], [0027], [0029]: a measuring system acquires online process parameters, such as methane and carbon dioxide information, as well as offline parameters used to characterize the process state of the biogas plants); 
a processor ([0051]: a microcontroller is employed) configured to execute a program to: 
specify an index value correlating to an amount of heat per unit amount of the biogas generated by the biogas production facility under the production conditions ([0038]-[0043]: methane concentration per total biogas volume is extracted as part of statistical index values (see Fig. 9), with methane content correlating with calorific content of the produced biogas (see Fig. 3)); 
generate a decision tree based on the plurality of parameters and the index value ([0017], [0027], [0048]: a decision tree is implemented for estimating the process status of the biogas process using online and offline parameters);
generate a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity ([0018]: a grid diagram is used to represent values of the process characteristics and process states (quality index values));
an output unit configured to output the diagram as information indicating biogas production condition classification results obtained by the computer ([0045]: classification result is calculated and output on a display (see also [0050])).  

Kastner (US 20110215247 A1) teaches:
“The invention proceeds from a method for determining the gas quality of a sample gas mixed at least in part with biogas or processed biogas, having the main 4, CO2, N2, O2, H2, proceeding from a spectrum of the sample gas determined under operating conditions, by means of infrared-spectroscopy measurement methods, from which the mole ratios of the sample gas are determined by means of correlative methods, and converted to characteristic values of the gas quality. Such a method, of the type stated, is further developed in that the optical absorption of methane CH4 and of carbon dioxide CO2, and the heat conductivity λ of the sample gas, and, if liquid gas LPG is mixed in, the optical absorption of the LPG are measured, the mole ratio xCH4 is determined from the absorption of the CH4, and the mole ratio xCO2 is determined from the absorption of the CO2, the mole ratios of nitrogen xN2, of oxygen xO2, and of hydrogen xH2 that are not detected optically are determined from the mole ratios xCH4, xCO2 and the heat conductivity λ. and, if liquid gas LPG is mixed in, from the mole ratio xLPG, by means of a correlation calculation λ = F(xCH4, xCO2, xN2, xO2, xH2) or λ = F(xCH4, xCO2, xN2, xO2, xH2, xLPG), whereupon characteristic parameters of the sample gas are calculated from the mole ratios obtained in this way” ([0017]: gas quality of a gas mixed with biogas is determined from methane and carbon dioxide measurements, as well as heat conductivity (or heat capacity, which is the amount of heat per unit mass of a material, see [0026], [0027], [0029]), by obtaining additional information (e.g., model data - index values) from these measurements; this additional information characterizing gas quality (see [0011], [0031])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

prioritize clustering about a quality index value by making a weight of the quality index value higher than others of the plurality of parameters,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-5. 
They are distinguished from the prior art of record due to their dependency.

Regarding claim 6. (Currently Amended) 
Seifert (DE 10354406 A1, see translation) teaches:
A biogas quality evaluation method ([0045], [0051]: a system is used for classifying the process state at biogas plants, the system being a PC-based system (see also [0029])) comprising:
receiving input of production conditions relating to a plurality of parameters relating to production of a biogas in a biogas production facility ([0025], [0027], [0029]: a measuring system acquires online process parameters, such as methane and carbon dioxide information, as well as offline parameters used to characterize the process state of the biogas plants); 
specifying an index value correlated to an amount of heat per unit amount of the biogas generated by the biogas production facility under the production conditions methane concentration per total biogas volume is extracted as part of statistical index values (see Fig. 9), with methane content correlating with calorific content of the produced biogas (see Fig. 3)); 
generating a decision tree based on the plurality of parameters and the index value ([0017], [0027], [0048]: a decision tree is implemented for estimating the process status of the biogas process using online and offline parameters);
generating a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity ([0018]: a grid diagram is used to represent values of the process characteristics and process states (quality index values));
outputting the diagram as information indicating biogas production condition classification results ([0045]: classification result is calculated and output on a display (see also [0050])).  

Kastner (US 20110215247 A1) teaches:
“The invention proceeds from a method for determining the gas quality of a sample gas mixed at least in part with biogas or processed biogas, having the main components CH4, CO2, N2, O2, H2, proceeding from a spectrum of the sample gas determined under operating conditions, by means of infrared-spectroscopy measurement methods, from which the mole ratios of the sample gas are determined by means of correlative methods, and converted to characteristic values of the gas quality. Such a method, of the type stated, is further developed in that the optical absorption of methane CH4 and of carbon dioxide CO2, and the heat conductivity λ of the sample gas, and, if 4 is determined from the absorption of the CH4, and the mole ratio xCO2 is determined from the absorption of the CO2, the mole ratios of nitrogen xN2, of oxygen xO2, and of hydrogen xH2 that are not detected optically are determined from the mole ratios xCH4, xCO2 and the heat conductivity λ. and, if liquid gas LPG is mixed in, from the mole ratio xLPG, by means of a correlation calculation λ = F(xCH4, xCO2, xN2, xO2, xH2) or λ = F(xCH4, xCO2, xN2, xO2, xH2, xLPG), whereupon characteristic parameters of the sample gas are calculated from the mole ratios obtained in this way” ([0017]: gas quality of a gas mixed with biogas is determined from methane and carbon dioxide measurements, as well as heat conductivity (or heat capacity, which is the amount of heat per unit mass of a material, see [0026], [0027], [0029]), by obtaining additional information (e.g., model data - index values) from these measurements; this additional information characterizing gas quality (see [0011], [0031])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining the plurality of parameters and threshold values of the production conditions such that a quality class of biogas belonging to a class included in a terminal node of the decision tree is biased; 
prioritizing clustering about a quality index value by making a weight of the quality index value higher than others of the plurality of parameters,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 7. (Currently Amended) 
Seifert discloses:
A non-transitory readable medium comprising a program to be executed by a processor to cause a computer to execute a method ([0045], [0051]: a system is used for classifying the process state at biogas plants, the system being a PC-based system (see also [0029]), which implies the use of memory and a processor; examiner interprets classification process to be stored as a program in memory), the method comprising: 
receiving input of production conditions relating to a plurality of parameters relating to production of a biogas in a biogas production facility ([0025], [0027], [0029]: a measuring system acquires online process parameters, such as methane and carbon dioxide information, as well as offline parameters used to characterize the process state of the biogas plants);
specifying an index value correlated to an amount of heat per unit amount of the biogas generated by the biogas production facility under the production conditions ([0038]-[0043]: methane concentration per total biogas volume is extracted as part of statistical index values (see Fig. 9), with methane content correlating with calorific content of the produced biogas (see Fig. 3)); 
generating a decision tree based on the plurality of parameters and the index value ([0017], [0027], [0048]: a decision tree is implemented for estimating the process status of the biogas process using online and offline parameters);
generating a diagram in which seeds having similar parameters relating to quality index values and production conditions are arranged in a vicinity ([0018]: a grid diagram is used to represent values of the process characteristics and process states (quality index values));
outputting the diagram as information indicating biogas production condition classification results ([0045]: classification result is calculated and output on a display (see also [0050])).  

Kastner (US 20110215247 A1) teaches:
“The invention proceeds from a method for determining the gas quality of a sample gas mixed at least in part with biogas or processed biogas, having the main components CH4, CO2, N2, O2, H2, proceeding from a spectrum of the sample gas determined under operating conditions, by means of infrared-spectroscopy measurement methods, from which the mole ratios of the sample gas are determined by means of correlative methods, and converted to characteristic values of the gas quality. Such a method, of the type stated, is further developed in that the optical absorption of methane CH4 and of carbon dioxide CO2, and the heat conductivity λ of the sample gas, and, if liquid gas LPG is mixed in, the optical absorption of the LPG are measured, the mole ratio xCH4 is determined from the absorption of the CH4, and the mole ratio xCO2 is determined from the absorption of the CO2, the mole ratios of nitrogen xN2, of oxygen xO2, and of hydrogen xH2 that are not detected optically are determined from the mole ratios xCH4, xCO2 and the heat conductivity λ. and, if liquid gas LPG is mixed in, from the mole ratio xLPG, by means of a correlation calculation λ = F(xCH4, xCO2, xN2, xO2, xH2) or λ = F(xCH4, xCO2, xN2, xO2, xH2, xLPG), whereupon characteristic parameters of the sample gas are calculated from the mole ratios obtained in this way” ([0017]: gas quality of a gas mixed with biogas is determined from methane and carbon dioxide measurements, as well as heat conductivity (or heat capacity, which is the amount of heat per unit mass of a material, see [0026], [0027], [0029]), by obtaining additional information (e.g., model data - index values) from these measurements; this additional information characterizing gas quality (see [0011], [0031])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determining the plurality of parameters and threshold values of the production conditions such that a quality class of biogas belonging to a class included in a terminal node of the decision tree is biased; 
prioritizing clustering about a quality index value by making a weight of the quality index value higher than others of the plurality of parameters,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LINA M CORDERO/Primary Examiner, Art Unit 2857